33 F.3d 60
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Renee Alberta STONER, Defendant-Appellant.
No. 93-50385.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 2, 1994.1Decided Aug. 15, 1994.

1
Before:  O'SCANNLAIN AND NELSON, T.G., Circuit Judges, and Merhige, Senior District Judge.2

MEMORANDUM3

2
Stoner appeals from the district court's order of December 4, 1992, denying her motion to suppress evidence seized during the warrantless search of her car.  On February 1, 1993, appellant entered into a conditional guilty plea agreement charging her in two counts with using a communication facility in committing a narcotic felony in violation of 21 U.S.C. Sec. 843(b).


3
Appellant argues that her Fourth Amendment rights were violated when, after being stopped for a traffic violation, she and her passengers were questioned by the police.  Appellant's detention was reasonable, and no Fourth Amendment violation occurred.   Terry v. Ohio, 392 U.S. 1, 21 (1968);  United States v. Holtzman, 871 F.2d 1496 (9th Cir.1989);   United States v. Bautista, 684 F.2d 1286 (9th Cir.1982), cert. denied, 459 U.S. 1211 (1983).  Appellant also contends that the police lacked probable cause to search her car.  Based on the totality of the circumstances, the police had probable cause to believe that contraband or evidence was contained in the car.   California v. Acevedo, 500 U.S. 565, 580 (1991).


4
AFFIRMED.



1
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App. 34(a) and 9th Cir.R. 34-4


2
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


3
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3